Contrary to the defendant’s contentions, Fenal Law § 70.08, New York’s persistent felony offender statute pursuant to which the defendant was sentenced, is not unconstitutional (see People v Leon, 10 NY3d 122 [2008], cert denied 554 US 926 [2008]; People v Winfield, 63 AD3d 969 [2009]; cf. People v Quinones, 12 NY3d 116 [2009], cert denied 558 US —, 130 S Ct 104 [2009]; People v Rivera, 5 NY3d 61 [2005], cert denied 546 US 984 [2005]; People v Stevens, 45 AD3d 610 [2007]).
The defendant’s remaining contentions are without merit. Skelos, J.E, Dickerson, Hall, Roman and Cohen, JJ., concur.